DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Following amendment to the claims on 8/17/2020, claims 1-20 are pending. 
Following amendment, rejection under 35 USC 112(b) is withdrawn. 
	Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Examiner notes the subject matter of claim 1 is allowable over prior art. Examiner has cited art previously prior art that resembles the claimed system in function such as Lee (US 20160073887 A1) which uses optical signals to read and write neural signals, however a system like Lee is tethered by wires to the internal location where neural signals of interest are located. The present claimed system eliminates the need for these transmission wires. Other prior art such as Kopell (US 20090054955 A1) suggests a wireless implant for similarly reading information from internal neural tissue, however, a system like Kopell requires a full-sized conventional implant with large circuitry (Fig 1, implant housing 100a) rather than the claimed microprobe which has a scale of micrometers. For these reasons’ examiner indicates that this claim set may be allowable when outstanding clarity issues are corrected. Finally, examiner points to IDS disclosed reference Mohseni (US 20160259059 A1) which discloses an electroabsorptive modulator with a similar mechanism for light modulation to that claimed, however this system of Mohseni is not designed for implantation and thus the present claims are distinguished from this prior art. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ANDREW SCHUM-HOUCK whose telephone number is (571)272-7750. The examiner can normally be reached M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA ANDREW SCHUM-HOUCK/Examiner, Art Unit 3792                                                                                                                                                                                                        
/BRIAN T GEDEON/Primary Examiner, Art Unit 3792